Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner's amendment was given in a telephone interview with Phillip R. M. Hunt (#58044) on February 2, 2022.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: replacing the label 124, for the line connecting the converter 120 to the valves 3301-330-n, with 126.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The claims have been amended as follows:
In claim 18 line 6 “each of the” has been deleted; 
In claim 18 line 10 “in series with” has been deleted; and
Claim 33 has been canceled.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM, (Eastern time). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745